DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 01/05/2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 recites the limitation “wherein component [A] is comprised of a component [A1] and a component [A2] which are different from each other” in lines 1-3, which is indefinite because the composition of “component [A1]” and “component [A2]” is unclear. Based on the specification (p. 15, l. 16-p. 16, l. 2), for further examination of the claims, this limitation is interpreted as “wherein component [A] is comprised of a multifunctional benzoxazine resin [A1] and a multifunctional benzoxazine resin [A2] which are different from each other”.
Claim 15 recites the limitation “wherein component [B] is comprised of a component [B1] and a component [B2] which are different from each other” in lines 1-3, which is indefinite because the composition of “component [B1]” and “component [B2]” is unclear. Based on the specification (p. 19, l. 12-13), for further examination of the claims, this limitation is interpreted as “wherein component [B] is comprised of a cycloaliphatic epoxy resin [B1] and a cycloaliphatic epoxy resin [B2] which are different from each other”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (WO 2017/015376 A1).
Regarding claims 1-2, Le teaches a curable composition comprising a benzoxazine and a reactive diluent (p. 3) that is an epoxy reactive diluent (p. 10) that is dicyclopentadiene dioxide or bis(2,3-epoxycyclopentyl)ether (p. 12), wherein the curable composition is for preparing a cured product or a prepreg comprising bundles or layers of fibers infused with the curable composition (p. 26), which reads on a benzoxazine 
    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 where b is an integer from 1 to 4, each R is optionally independently an unsubstituted C1-C20 alkyl, an unsubstituted C6 aryl group, or a C3-C8 cycloalkyl group, and R1 is optionally independently hydrogen (p. 5), or is optionally represented by the formula 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
, where each R is independently optionally a C1-C20 alkyl group, or a C6-C20 aryl group, and R1 (p. 6) is optionally independently hydrogen (p. 5), which optionally reads on wherein b) component [A] comprises at least one multifunctional benzoxazine resin as claimed, wherein component [A] comprises at least one multifunctional benzoxazine comprising two or more structural units optionally as represented by general Formula (II) wherein R1 denotes a linear alkyl group with a carbon number of 1 to 12, a cyclic alkyl group with a carbon number of 3 to 8, or a phenyl group.
Le does not teach a specific embodiment wherein b) component [A] comprises at least one multifunctional benzoxazine, wherein component [A] comprises at least one multifunctional benzoxazine comprising two or more structural units as represented by general Formula (II) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Le’s benzoxazine 
    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
  or benzoxazine represented by the formula 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
 as Le’s benzoxazine, to select an integer from 2 to 4 as Le’s b, to select Le’s unsubstituted C1-C12 alkyl, such that it is linear, Le’s unsubstituted C6 aryl group, such that it is phenyl, or Le’s C3-C8 cycloalkyl group as Le’s R, and to select hydrogen as Le’s R1, which would read on wherein b) component [A] comprises at least one multifunctional benzoxazine, wherein component [A] comprises at least one multifunctional benzoxazine comprising two or more structural units as represented by general Formula (II) wherein R1 denotes a linear alkyl group with a carbon number of 1 to 12, a cyclic alkyl group with a carbon number of 3 to 8, or a phenyl group as claimed. One of ordinary skill in the art would have been motivated to select an integer from 2 to 4 as Le’s b  because it would have been beneficial for improving the thermal curability of Le’s curable composition because 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
 (p. 6), and that the benzoxazine imparts thermal curability to the composition (p. 5). One of ordinary skill in the art would have been motivated to make the other selections because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with a similar mechanical strength, water absorption, and/or thermal curability because Le teaches that the benzoxazine is represented by the formula 
    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 where each R is optionally independently an unsubstituted C1-C20 alkyl, an unsubstituted C6-C20 aryl group, or a C3-C8 cycloalkyl group, and R1 is optionally independently hydrogen (p. 5), or is optionally represented 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
, where each R is independently optionally a C1-C20 alkyl group, or a C6-C20 aryl group, and R1 (p. 6) is optionally independently hydrogen (p. 5), that the curable composition comprises the benzoxazine (p. 3), and that the benzoxazine imparts mechanical strength, low water absorption, and thermal curability to the composition (p. 5). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
The Office recognizes that Le does not positively teach wherein a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other. However, Le renders obvious all of the claimed ingredients and amounts of the component [A], the component [B], and the benzoxazine resin composition for a fiber-reinforced composite material as claimed in claims 1-2, as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the 
Le meets the limitation wherein d) when the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry in the absence of a polymerization catalyst are not within 50°C of each other, the benzoxazine resin composition additionally comprises a component a component [D] comprised of a polymerization catalyst which is effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other as claimed because Le renders obvious the limitation wherein a) the peak reaction temperatures of component [A] and component [B] as measured in the 
Regarding claim 3, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein component [B], when analyzed individually by differential scanning calorimetry at a ramp rate of 1 ° C/min exhibits a peak exotherm at a higher temperature than a mixture of component [A], [B] and optionally [D]. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [B], component [A], and the benzoxazine resin composition for a fiber-reinforced composite material as claimed in claims 1-2, as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place 
Regarding claim 4, Le teaches that the benzoxazine is included in the curable composition in an amount in the range of between about 40% by weight to about 90% by weight, based on the total weight of the curable composition (p. 9), that the reactive diluent is included in the curable composition in an amount in the range of between about 1% by weight to about 40% by weight, based on the total weight of the curable composition (p. 14), and that the reactive diluent (p. 3) is an epoxy reactive diluent (p. 10) that is dicyclopentadiene dioxide or bis(2,3-epoxycyclopentyl)ether (p. 12), which have molecular weights of 164.20 g/mol and 182.22 g/mol, respectively, which therefore have equivalent weights of 82.10 g/eq and 91.11 g/eq, respectively. As explained above for claims 1-2, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select an integer from 2 to 4 as Le’s b, to 
    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
 for Le’s benzoxazine. Le teaches that Z is a direct bond, a substitute or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C6-C20 aryl group, a substituted or unsubstituted C2-C20 heteroaryl group, O, S, S=O, O=S=O, or C=O, that substituents include, but are not limited to, hydroxy, C1-C20 alkyl, a C2-C10 alkoxy, mercapto, C3-C8 cycloalkyl, C6-C14 heterocyclic, C6-C14 aryl, C6-C14 heteroaryl, halogen, cyano, nitro, nitrone, amino, amido, acyl, oxyacryl, carboxyl, carbamate, sulfoneyl, sulfonamide, or sulfuryl (p. 6). Le’s benzoxazine therefore has an unlimited molecular weight and therefore an unlimited equivalent weight. Therefore, Le’s teachings read on wherein component [A] eg]/[Beg] of greater than 0 and where [Aeg]=equivalents of benzoxazine functional groups in component [A] and [Beg]=equivalents of epoxy groups in component [B].
Le does not teach wherein component [A] and component [B] are present in amounts effective to provide an equivalent ratio of [Aeg]/[Beg] of 0.5 to 2.5 and where [Aeg]=equivalents of benzoxazine functional groups in component [A] and [Beg]=equivalents of epoxy groups in component [B]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of equivalents of benzoxazine functional groups of Le’s benzoxazine in Le’s curable composition to equivalents of epoxy functional group of Le’s epoxy reactive diluent in Le’s curable composition to be from 0.5 to 2.5, which would read on wherein component [A] and component [B] are present in amounts effective to provide an equivalent ratio of [Aeg]/[Beg] of 0.5 to 2.5 and where [Aeg]=equivalents of benzoxazine functional groups in component [A] and [Beg]=equivalents of epoxy groups in component [B] as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the mechanical strength, water absorption, thermal curability, and/or viscosity of Le’s curable composition because Le teaches that the benzoxazine is included in the curable composition in an amount in the range of between about 40% by weight to about 90% by weight, based on the total weight of the curable composition (p. 9), that the reactive diluent is included in the curable composition in an amount in the range of between about 1% by weight to about 40% by weight, based on the total weight of the curable composition (p. 14), that the reactive diluent (p. 3) is an epoxy reactive diluent (p. 10) that is dicyclopentadiene 
    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 where b is an integer from 1 to 4, each R is optionally independently an unsubstituted C1-C20 alkyl, an unsubstituted C6 aryl group, or a C3-C8 cycloalkyl group, and R1 is optionally independently hydrogen (p. 5), or is optionally represented by the formula 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
, where each R is independently optionally a C1-C20 alkyl group, or a C6-C20 aryl group, and R1 (p. 6) is optionally independently hydrogen (p. 5), that the benzoxazine imparts mechanical strength, low water absorption, and thermal curability to the composition (p. 5), and that the reactive diluent is completely soluble, reactive, and capable of reducing the composition’s viscosity (p. 10), which means that the ratio of equivalents of benzoxazine functional groups of Le’s benzoxazine in Le’s curable composition to equivalents of epoxy 
Regarding claim 5, Le teaches that the curable composition comprises an epoxy reactive diluent (p. 10) that is dicyclopentadiene dioxide or bis(2,3-epoxycyclopentyl)ether (p. 12), which reads on wherein component [B] includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein X is not present, or O as claimed.
Regarding claim 6, Le teaches that the curable composition comprises an epoxy reactive diluent (p. 10) that is bis(2,3-epoxycyclopentyl)ether (p. 12), which reads on wherein component [B] includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein R1 and R2 are each independently part of a cyclopentane ring as claimed.
Regarding claims 7-10, Le teaches that the curable composition further comprises a soluble polyimide (p. 3) that is optionally a high molecular weight compound prepared by reacting 5(6)-amino-1(4’-aminophenyl)1,1,3-trimethylindande with benzophenone tetracarboxylic acid dianhydride, and that is commercially available from Huntsman Advanced Materials Americas LLC under the MATRIMID® brand, for example, MATRIMIDE® 5218 and 9725 polyimides (p. 21). The specification of the instant application recites Matrimid 9725, registered trademark, produced by Huntsman Advanced Materials, as a polyimide for Component [C] (p. 32, l. 17). Therefore, Le’s teachings optionally read on the benzoxazine resin composition according to claim 1, further comprising a component [C], wherein component [C] comprises a thermoplastic 
Le does not teach a specific embodiment of the benzoxazine resin composition according to claim 1, further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound has a glass transition temperature of at least 150°C, wherein the thermoplastic compound is a polyethersulfone or polyimide, wherein the polyimide thermoplastic compound is a polyimide having a backbone which additionally contains phenyltrimethylindane or phenylindane units. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Le’s soluble polyimide that is a high molecular weight compound prepared by reacting 5(6)-amino-1(4’-aminophenyl)1,1,3-trimethylindande with benzophenone tetracarboxylic acid dianhydride and that is commercially available from Huntsman Advanced Materials Americas LLC under the MATRIMID® brand as Le’s soluble polyimide, which would read on the benzoxazine resin composition according to claim 1, further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units as claimed, wherein the thermoplastic compound has a glass transition temperature of at least 150°C as claimed, wherein the thermoplastic compound is a polyimide as claimed, wherein the polyimide thermoplastic compound is a polyimide having a backbone which additionally 
Regarding claim 11, Le teaches that the curable composition optionally further comprises catalyst that is a metal halide or methyl triflate (p. 22). The specification of the instant application recites that polymerization catalysts for cationic polymerization systems include metal halides (p. 21, l. 22-25). Therefore, Le’s teachings optionally reads on wherein component [D] is present as claimed.
Le does not teach a specific embodiment wherein component [D] is present. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s catalyst that is a metal halide or methyl triflate to modify Le’s curable composition, which would read on wherein component [D] is present as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s catalyst that is a metal 
Regarding claim 12, Le teaches that the curable composition optionally further comprises catalyst that is methyl triflate (p. 22), which optionally reads on wherein component [D] comprises a sulfonate ester as claimed.
Le does not teach wherein component [D] comprises a sulfonate ester. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s catalyst that is methyl triflate to modify Le’s curable composition, which would read on wherein component [D] comprises a sulfonate ester as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the curable composition optionally further comprises catalyst that is methyl triflate (p. 22), which would have been beneficial for catalyzing curing of Le’s curable composition.

    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 where b is an integer from 1 to 4, each R is optionally independently an unsubstituted C1-C20 alkyl, an unsubstituted C6 aryl group, or a C3-C8 cycloalkyl group, and R1 is optionally independently hydrogen (p. 5), or is optionally represented by the formula 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
, where each R is independently optionally a C1-C20 alkyl group, or a C6-C20 aryl group, and R1 (p. 6) is optionally independently hydrogen (p. 5), wherein combinations of multifunctional benzoxazines are optionally used (p. 8), which optionally reads on wherein component [A] is comprised of a component [A1] and a component [A2] which are different from each other.

    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
 for Le’s benzoxazine, and to select a combination of Le’s benzoxazine as Le’s benzoxazine, which would read on wherein component [A] is comprised of a component [A1] and a component [A2] which are different from each other as claimed. One of ordinary skill in the art would have been motivated to select an integer from 2 to 4 as Le’s b  because it would have been 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
 (p. 6), and that the benzoxazine imparts thermal curability to the composition (p. 5). One of ordinary skill in the art would have been motivated to make the other selections because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with a similar mechanical strength, water absorption, and/or thermal curability because Le teaches that the benzoxazine is represented by the formula 
    PNG
    media_image1.png
    238
    220
    media_image1.png
    Greyscale
 where each R is optionally independently an unsubstituted C1-C20 alkyl, an unsubstituted C6-C20 aryl group, or a C3-C8 cycloalkyl group, and R1 is optionally independently hydrogen (p. 5), or is optionally represented 
    PNG
    media_image2.png
    217
    357
    media_image2.png
    Greyscale
, where each R is independently optionally a C1-C20 alkyl group, or a C6-C20 aryl group, and R1 (p. 6) is optionally independently hydrogen (p. 5), that the curable composition comprises the benzoxazine (p. 3), that combinations of multifunctional benzoxazines are optionally used (p. 8), and that the benzoxazine imparts mechanical strength, low water absorption, and thermal curability to the composition (p. 5). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 15, Le teaches that the curable composition comprises a reactive diluent (p. 3) that is an epoxy reactive diluent (p. 10) that is dicyclopentadiene dioxide or bis(2,3-epoxycyclopentyl)ether (p. 12), wherein the poly-epoxide may be used in mixtures with one another (p. 10), which optionally reads on wherein component [B] is comprised of a component [B1] and a component [B2] which are different from each other as claimed.
Le does not teach a specific embodiment wherein component [B] is comprised of a component [B1] and a component [B2] which are different from each other. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Regarding claim 16, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method 
Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method (p. 6, l. 9-13). Therefore, the claimed physical 
Regarding claim 18, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the three point bend method. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the 
Regarding claim 19, Le teaches a prepreg produced by a method including the steps of providing a bundle or layer of fibers, providing the curable composition, joining the bundle or layer of fibers and curable composition, joining the bundle or layers of fibers and curable composition to form a prepreg assembly, optionally removing excess curable composition from the prepreg assembly, and exposing the prepreg assembly to elevated temperature and/or pressure conditions sufficient to infuse the bundle of layer of fibers with the curable composition and form a prepreg (p. 26), which reads on a prepreg, comprising a reinforcing fiber matrix impregnated with a benzoxazine resin composition in accordance with claim 1 as claimed.

s 1-6, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (WO 2017/188448 Al, cited in IDS, US 2019/0119447 A1 is English language equivalent, is used for citation, and is cited in IDS).
Regarding claims 1-2, Minami teaches a curable resin composition comprising a polyfunctional benzoxazine compound, a polyfunctional epoxy compound, and a curing agent [0009, 0075, Table 1, Examples 1, 2, 3, 4], wherein the polyfunctional benzoxazine compound [0054] has the formula 
    PNG
    media_image3.png
    88
    313
    media_image3.png
    Greyscale
 [0055], wherein the polyfunctional epoxy compound [0057] has the formula 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
 [0058], the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
 [0059], or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
 [0060], wherein the curing agent is bis(4-hydroxyphenyl sulfide [0063], wherein the curable resin composition is used for preparing a prepreg for an FRP [0049], which reads on a benzoxazine resin composition for a fiber-reinforced composite material, comprising a component [A] having a peak reaction temperature and a component [B] having a peak reaction temperature, wherein b) component [A] comprises at least one multifunctional 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Minami’s curing agent that is Lewis acid complex to substitute for Minami’s curing agent that is bis(4-hydroxyphenyl sulfide. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with a similar curability because Minami teaches that the curable resin composition comprises a curing agent [0009, 0075, Table 1, Examples 1, 2, 3, 4], that the curing agent is bis(4-hydroxyphenyl sulfide [0063], and that optionally the curable composition comprises a Lewis acid complex instead of a bisphenol sulfide [0038] as the curing agent [0037]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
The Office recognizes that Minami does not positively teach wherein a) the peak reaction temperatures of component [A] and component [B] as measured in the 
Regarding claim 3, the Office recognizes that all of the claimed physical properties are not positively taught by Minami, namely wherein component [B], when analyzed individually by differential scanning calorimetry at a ramp rate of 1 ° C/min exhibits a peak exotherm at a higher temperature than a mixture of component [A], [B] and optionally [D]. However, Minami renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [B], component [A], and the benzoxazine resin composition for a fiber-reinforced composite material as claimed in claims 1-2, as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the heating cycle (p. 5, l. 27-30). Therefore, the claimed physical properties would naturally arise from the component [B], 
Regarding claim 4, Minami teaches that the curable comprises 40 parts by mass of the polyfunctional benzoxazine compound and 10 parts by mass of the polyfunctional epoxy compound [0075, Table 1, Examples 1, 2, 3, 4], wherein the polyfunctional benzoxazine compound [0054] has the formula 
    PNG
    media_image3.png
    88
    313
    media_image3.png
    Greyscale
 [0055], wherein the polyfunctional epoxy compound [0057] has the formula 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
 [0058], the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
 [0059], or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
 [0060]. Minami’s polyfunctional benzoxazine compound has a molecular weight of 434 g/mol and therefore has a benzoxazine equivalent weight of 217 g/eq. Minami’s polyfunctional epoxy compound has a molecular weight of 218 g/mol, 230 g/mol, or 18 g/mol and therefore has an epoxy equivalent weight of 109 g/eq, 115 g/eq, or 109 g/eq. The ratio of equivalents of benzoxazine functional groups in Minami’s polyfunctional benzoxazine compound to equivalents of epoxy groups in Minami’s polyfunctional epoxy compound is 40 g / 217 g/eq / (10 g / 109 g/eq) = 2.0, 40 g / 217 g/eq / (10 g / 115 g/eq) = 2.1, or 40 g / 217 g/eq / (10 g / 109 g/eq) = 2.0. Therefore, Minami’s teachings read on wherein component [A] and component [B] are present in amounts effective to provide an equivalent ratio of Aeg]/[Beg] of 2.0 or 2.1 and where [Aeg]=equivalents of benzoxazine functional groups in component [A] and [Beg]=equivalents of epoxy groups in component [B] as claimed.
Regarding claim 5, Minami teaches that the polyfunctional epoxy compound [0057] has the formula 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
 [0058], the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
 [0059], or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
 [0060], which reads on wherein component [B] 
Regarding claim 6, Minami teaches that the polyfunctional epoxy compound [0057] has the formula 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
 [0058], the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
 [0059], or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
 [0060], which reads on wherein component [B] includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein R1 and R2 are each independently part of a cyclopentane ring, a cyclohexane ring, or a bicycloheptane ring as claimed.
Regarding claim 11, as explained above for claims 1-2, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Minami’s curing agent that is Lewis acid complex to substitute for Minami’s curing agent that is bis(4-hydroxyphenyl sulfide. The specification of the instant application recites that it is preferably to use one or more Lewis acid complexes as the polymerization catalyst [D] (p. 21, l. 28-29). Therefore, Minami renders obvious wherein component [D] is present as claimed.
Regarding claim 14, Minami teaches that the polyfunctional benzoxazine compound [0054] has the formula 
    PNG
    media_image3.png
    88
    313
    media_image3.png
    Greyscale
 [0055]. Minami teaches that in another embodiment, the composition comprises a plurality of types of the benzoxazine compounds [0017] and that examples of the benzoxazine compounds are 
    PNG
    media_image7.png
    974
    682
    media_image7.png
    Greyscale
 
Minami does not teach a specific embodiment wherein component [A] is comprised of a component [A1] and a component [A2] which are different from each other. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of types of Minami’s benzoxazine compounds that are selected from Minami’s benzoxazine compounds that are 
    PNG
    media_image7.png
    974
    682
    media_image7.png
    Greyscale
 to 
    PNG
    media_image3.png
    88
    313
    media_image3.png
    Greyscale
, which would read on wherein component [A] is comprised of a component [A1] and a component [A2] which are different from each other as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable resin composition with a similar curability because Minami teaches that the curable resin composition comprises a polyfunctional benzoxazine compound [0009, 0075, Table 1, Examples 1, 2, 3, 4] that [0054] has the formula 
    PNG
    media_image3.png
    88
    313
    media_image3.png
    Greyscale
 [0055], that in another embodiment, the composition comprises a plurality of types of the benzoxazine compounds [0017], and that examples of the benzoxazine compounds are 
    PNG
    media_image7.png
    974
    682
    media_image7.png
    Greyscale
 
Regarding claim 15, Minami teaches that the polyfunctional epoxy compound [0057] has the formula 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
 [0058], the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
 [0059], or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
 [0060]. Minami teaches that in another embodiment, the composition comprises a plurality of types of the polyfunctional epoxy compounds [0030] and that examples of the polyfunctional epoxy compounds include 
    PNG
    media_image8.png
    235
    172
    media_image8.png
    Greyscale
 [0031], which optionally reads on wherein component [B] 
Minami does not teach a specific embodiment wherein component [B] is comprised of a component [B1] and a component [B2] which are different from each other. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of types of Minami’s polyfunctional epoxy compounds that are selected from Minami’s polyfunctional epoxy compounds that are 
    PNG
    media_image8.png
    235
    172
    media_image8.png
    Greyscale
 to substitute for Minami’s polyfunctional epoxy compound that has the formula 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
, the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
, or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
, which would read on wherein component [B] is comprised of a component [B1] and a component [B2] which are different from each other as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art 
    PNG
    media_image4.png
    59
    171
    media_image4.png
    Greyscale
 [0058], the formula 
    PNG
    media_image5.png
    83
    245
    media_image5.png
    Greyscale
 [0059], or the formula 
    PNG
    media_image6.png
    94
    278
    media_image6.png
    Greyscale
 [0060], that in another embodiment, the composition comprises a plurality of types of the polyfunctional epoxy compounds [0030], and that examples of the polyfunctional epoxy compounds include 
    PNG
    media_image8.png
    235
    172
    media_image8.png
    Greyscale
 [0031]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).



Regarding claim 19, Minami teaches that the composition is used for preparing a prepreg for an FRP [0049], which reads on a prepreg, comprising a reinforcing fiber matrix impregnated with a benzoxazine resin composition in accordance with claim 1 as claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (WO 2017/015376 A1) is applied to claim 1, and further in view of Zhou et al. (US 2001/0042593 A1, cited in IDS).
Regarding claim 13, Le renders obvious the benzoxazine resin composition according to claim 1 as explained above.
Le does not teach that the benzoxazine resin composition further comprises a component [E], wherein the component [E] comprises thermoplastic resin particles with an average particle diameter of 5 to 30 μm. However, Zhou teaches densified polyethersulfone particles that have an average particle size of 10 to 25 microns that are fillet forming particles [0040] that are thermoplastic particles that are incorporated into a prepreg resin further comprising a thermoset resin and a curing agent [0011], wherein the thermosetting resin is optionally epoxy [0013]. Le and Zhou are analogous art because both references are in the same field of endeavor of a resin composition for a fiber-reinforced composite material, comprising an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhou’s densified polyethersulfone particles that have an average particle .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (WO 2017/188448 Al, cited in IDS, US 2019/0119447 A1 is English language equivalent, is used for citation, and is cited in IDS) is applied to claim 1, and further in view of Zhou et al. (US 2001/0042593 A1, cited in IDS).
Regarding claim 13, Minami renders obvious the benzoxazine resin composition according to claim 1 as explained above.
Minami does not teach that the benzoxazine resin composition further comprises a component [E], wherein the component [E] comprises thermoplastic resin particles with an average particle diameter of 5 to 30 μm. However, Zhou teaches densified polyethersulfone particles that have an average particle size of 10 to 25 microns that are fillet forming particles [0040] that are thermoplastic particles that are incorporated into a prepreg resin further comprising a thermoset resin and a curing agent [0011], wherein the thermosetting resin is optionally epoxy [0013]. Minami and Zhou are analogous art because both references are in the same field of endeavor of a resin composition for a fiber-reinforced composite material, comprising an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhou’s densified polyethersulfone particles that have an average particle size of 10 to 25 microns that are fillet forming particles that are 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767